EXHIBIT 10.1 FORBEARANCE AGREEMENT This Forbearance Agreement (the “Agreement”) is made as of this day of June 2009 by and between Workstream Inc. (the “Company”) and the holder listed on the signature page hereto (the “Holder”). RECITALS A.The Company and the Holder entered into that certain Exchange Agreement dated as of August 29, 2008 (the “Exchange Agreement”). B.Simultaneously with the consummation of the transactions contemplated by the Exchange Agreement, the Holder exchanged its Special Warrant (as defined in the Exchange Agreement) and its 2007 Warrant (as defined in the Exchange Agreement) with the Company for a Note (as defined in the Exchange Agreement) in the original principal amount of $ and a Warrant (as defined in the Exchange Agreement). C.During and only during the period beginning on the date of this Agreement and ending on the fifteen (15) day anniversary of the date hereof (such period is referred to herein as the “Standstill Period” and such scheduled ending date is referred to herein as the “Scheduled Standstill Expiration Date”),the Holder is willing to temporarily forbear from exercising certain rights and remedies under Section 3(b) of the Note on the terms, conditions, and provisions contained in this Agreement and engage in discussions with the Company regarding a potential restructuring of the Holder’s Note. AGREEMENTS NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Acknowledgment of Events of Default. The Company acknowledges and agrees that: (i)an Event of Default (as defined in the Note) has occurred prior to the date hereof under Section 3(a)(i) of the Note as a result of the suspension from trading of the Common Shares (as defined in the Note) on an Eligible Market (as defined in the Note) for a period of five (5) consecutive Trading Days (as defined in the Note); (ii)an Event of Default has occurred prior to the date hereof under Section 3(a)(vi) of the Note as a result of clause (i) above causing an Event of Default to occur under the Other Notes (as defined in the Note); (iii)an Event of Default will occur under Section 3(a)(vii) of the Note upon the delisting of the Common Shares from the Principal Market (as defined in the Exchange Agreement), resulting in a material breach by the Company of Section 4(c) of the Exchange Agreement; 1 (iv)an Event of Default will occur under Section 3(a)(i) of the Note upon the failure of the Common Shares to be listed on an Eligible Market for a period of five (5) consecutive Trading Days; (v)an Event of Default will occur under Section 3(a)(ii) of the Note as a result of the suspension and the delisting of the Common Shares from an Eligible Market because immediately following such suspension and delisting the Common Shares will not be listed on a designated exchange for purposes of the Income Tax Act (Canada); and (vi)an Event of Default will occur under Section 3(a)(vi) of the Note as a result of each of clauses (iii) through (v) above causing an Event of Default to occur under the Other Notes. For purposes of this Agreement, (i) the Events of Default listed in clauses (i) and (ii) above are collectively referred to herein as the “Existing Events of Default” and each is individually referred to herein as an “Existing Event of Default;” (ii) the Events of Default listed in clauses (iii) through (vi) above are collectively referred to herein as the “Imminent Events of Default” and each is individually referred to herein as an “Imminent Event of Default;” and (iii) the Existing Events of Default and the Imminent Events of Default are collectively referred to herein as the “Defaults” and each is individually referred to herein as a “Default.” The Company represents and warrants to the Holder that (a) no other Event of Default has occurred other than the Existing Events of Default; (b) no other breach by the Company or any of its Subsidiaries of their respective obligations has occurred under any of the Transaction Documents; (c) to the best knowledge of the Company, no other Event of Default is imminent other than the Imminent Events of Default; and (d) the Company has no knowledge of any fact, event or circumstance that could reasonably be expected to result in the occurrence of an Event of Default at any time during the thirty (30) day period following the date hereof other than the Imminent Events of Default. 2.Forbearance; Standstill Termination. Unless and until a Standstill Termination (as defined below) occurs, during the Standstill Period, the Holder will not exercise any of its rights or remedies under Section 3(b) of the Note solely with respect to the Defaults. Upon the occurrence of a Standstill Termination, the Standstill Period shall be automatically terminated and the Holder shall then be permitted and entitled to immediately exercise all of its rights and remedies under Section3(b) of the Note with respect to each of the Defaults. “Standstill Termination” shall mean the earlier to occur of (i) the Scheduled Standstill Expiration Date or (ii) the occurrence of any Event of Default after the date hereof (other than an Imminent Event of Default). 3.No Waiver; Reservation of Rights. The Company acknowledges that the Holder is not waiving any of the Defaults but is simply agreeing to forbear from exercising its rights and remedies with respect to the Defaults during the Standstill Period to the extent expressly set forth in this Agreement. Without limiting the generality of the foregoing, the Company acknowledges and agrees that immediately upon the occurrence of a Standstill Termination, the Holder shall have all of its rights and remedies with respect to the Defaults to the same extent, and with the same force and effect, as if the forbearance had not occurred. The Company will not assert that 2 (i) the Holder is obligated in any way to continue beyond the occurrence of a Standstill Termination to forbear from enforcing its rights or remedies under Section 3(b) of the Note with respect to any of the Defaults or (ii) the Holder is not entitled to act on any of the Defaults after the occurrence of a Standstill Termination as if the Standstill Period never existed, and the Company hereby forever waives any right to assert either of the foregoing in clauses (i) and (ii) with regard to the specific forbearance granted pursuant to this Agreement.
